Citation Nr: 1711236	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for COPD and chronic bronchitis with residual bronchial asthma prior to January 15, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities prior to January 15, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

These matters were remanded by the Board in December 2015.  Following further development by the agency of original jurisdiction (AOJ), the issues were returned to the Board for further appellate review.

The Board has noted that there may be a discrepancy in the Veteran's overall rating for the period from November 6, 2015 to January 15, 2016.  Prior to a March 2016 rating decision, the Veteran was service-connected for chronic bronchitis with a 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6000.  In this rating decision, the RO determined that this disability was more appropriately rated under DC 6604, and granted a 100 percent disability rating under this diagnostic code.  However, the effective date of the termination of the original 30 percent rating, November 6, 2015, is almost two months prior to the assignment of his replacement rating in January 15, 2016.  As a result, his overall disability rating was reduced from 70 to 60 percent during this period.  Given the absence of any indication that the RO intended to reduce the Veteran's rating, see, e.g., 38 C.F.R. § 3.105(e), there may be an error, and this issue is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  Prior to January 15, 2016, the Veteran's service-connected COPD and chronic bronchitis with residual bronchial asthma manifested with a FEV-1 greater than 55 percent predicted, FEV-1/FVC greater than 55 percent, and DLCO (SB) greater than 55 percent predicted; did not require maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); and did not require at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

2.  Prior to January 15, 2016, the Veteran's service-connected disabilities did not prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2016, the criteria for a disability rating in excess of 30 percent for COPD and chronic bronchitis with residual bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.96, 4.97, Diagnostic Code 6600, 6604 (2016).

2.  Prior to January 15, 2016, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his COPD and chronic bronchitis with residual bronchial asthma prior to January 15, 2016.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for his COPD and chronic bronchitis with residual bronchial asthma prior to January 15, 2016, which has been rated as 30 percent under 38 C.F.R. § 4.97, DC 6600, 6604 (2016).  Diagnostic Codes 6600 and 6604 for chronic bronchitis and COPD, respectively, provide that a 60 percent rating is assigned when a pulmonary function test (PFT) determines that the Forced Expiratory Volume in one second (FEV-1) is 40 to 55 percent predicted, or; the Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 40 to 55 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

The Board determines that a schedular rating in excess of 30 percent for the Veteran's COPD and chronic bronchitis with residual bronchial asthma prior to January 15, 2016 is not warranted.  

Specifically, while the Veteran was offered a number of VA examinations where PFTs were performed, none of them reflected symptoms that would warrant an increased rating.  For example, at a VA examination in January 2011, he stated that he experiences wheezing and shortness of breath after any physical activity, and uses an albuterol inhaler.  His PFT, however, reflected a FAV-1 of 79 percent of predicted, and a FEV-1/FVC of 70 percent after bronchodilation.  

At a VA examination in March 2012, it was noted that the Veteran had a history of recurrent infections, and he stated that he tends to become "wheezy" when performing physical activity.  The PFT on this occasion was performed and reflects that his FEV-1/FVC was 73 percent after bronchodilation.  Moreover, his FEV-1 and DLCO were 81 and 95 percent, respectively.  

At a VA examination in February 2014, the Veteran denied the use of corticosteroid medications, although he used an inhaler.  The PFT test documented that prior to bronchodilation the Veteran's FEV-1 measured 77 percent predicted, DLCO (SB) was 82 percent predicted, and FEV-1/FVC was 70 percent.  The examiner opined that the Veteran's FEV-1/FVC test result most accurately reflected his level of disability.  Finally, the Veteran's VA treatment records report in May 2014 that a PFT was performed.  His FEV-1 measured 72.5 percent predicted and FEV-1/FVC was 63 percent.  

In light of the above, the Board finds that prior to January 15, 2015, the Veteran's respiratory disability warrants only the 30 percent rating that is effect.  As such, the Board notes that the evidence demonstrates that the Veteran's FEV-1 was higher than 55 percent predicted, DLCO (SB) was higher than 55 percent predicted, FEV-1/FVC higher than 55 percent, and there was no indication that the Veteran had maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Further, the medical evidence does not evidence a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

The Board has considered whether higher ratings are appropriate under other applicable diagnostic codes.  Specifically, in order to meet the criteria for a 60 percent rating under Diagnostic Code 6602 - which compensates for bronchial asthma - the evidence would need to demonstrate that the Veteran required at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids due to his bronchial asthma.  See 38 C.F.R. § 4.97, DC 6602.  However, there is no showing in the records that the Veteran meets the criteria for a higher 60 percent rating. 

Additionally, the Board notes that while the Veteran meets the schedular criteria for several coexisting respiratory disabilities, the Veteran's respiratory conditions cannot be combined with each other to achieve a higher rating pursuant to 38 C.F.R. § 4.96.  Instead, a single rating is assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his respiratory disability caused significant problems, including frequent hospitalizations for bronchitis and antibiotic therapy.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his respiratory disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's respiratory disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran claims that the combined effect of his service-connected disabilities prevent him from obtaining and retaining gainful employment prior to January 15, 2016.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted prior to January 15, 2016. 

As an initial matter, as was mentioned above, the Veteran's overall rating changed during the course of this appeal.  While his 50 percent rating for an acquired psychiatric disorder was consistent, his service-connected bronchial asthma, which was originally rated at 30 percent, ended effective November 6, 2015.  As a result, the Veteran's overall rating was 70 percent for the period prior to November 6, 2015, but 60 percent from that point until November 6, 2016.  See 38 C.F.R. § 4.16(a).  As such, he met the schedular rating criteria for only a portion of the appeal.

This is of no impact in this appeal, however, as the Board finds that the Veteran was able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to January 15, 2016.  See 38 C.F.R. § 4.16(b).  The Board notes that the Veteran's most recent employment information of record indicates that he was self-employed as an insurance agent from January 1995 to 2013 and then worked as an auditor from October 2013 to October 2014.

The medical evidence also demonstrates that the Veteran was able to obtain and retain substantial gainful employment.  Specifically, in January 2014, after a thorough examination and detailed review of the Veteran's records, the VA examiner determined that it was less likely than not that the Veteran was unemployable due to his service-connected disabilities.  The VA examiner also opined that the Veteran suffered only mild to moderate work-related impairments. Further, the Board notes that while the Veteran's respiratory disability is rated 100 percent after January 15, 2016, the VA examiner in March 2016 opined that the Veteran was only restricted from lifting over 35 pounds.

The Board has also considered the statements from the Veteran and his family, which indicate that the Veteran has substantial employment limitations and frequently needs to take significant amounts of time off of work due to his service-connected disabilities.  

Nevertheless, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities did not prevent him from obtaining and retaining substantial gainful employment.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

In sum, the Board determines that the Veteran was able to engage and maintain substantially gainful employment prior to January 15, 2016.  As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, it is noted that this appeal was remanded by the Board in December 2015 in order to obtain a new VA examination, relevant employment information, and medical records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided new VA examinations in February and March of 2016, which the Board finds adequate for adjudication purposes.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in March 2016.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Prior to January 15, 2016, entitlement to a rating in excess of 30 percent for COPD and chronic bronchitis with residual bronchial asthma is denied.

Prior to January 15, 2016, entitlement to TDIU is denied.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


